Citation Nr: 1038972	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-28 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a higher initial evaluation for myofascial strain 
of the thoracolumbar spine with degenerative changes, currently 
assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of September 2006, which granted 
service connection for myofascial strain of the thoracolumbar 
spine.  The Board remanded this issue in May 2009.  It returns 
now for appellate consideration.

During the pendency of the appeal, multiple temporary files were 
created, which have since been associated with the claims file.


FINDING OF FACT

The Veteran's service-connected thoracolumbar spine disability 
has been manifested by myofascial strain of the thoracolumbar 
spine; degenerative changes of the thoracic spine (as confirmed 
by X-ray findings) with spurring and scoliosis; limitation of 
motion to include forward flexion limited to no worse than 45 
degrees; pain; and tenderness.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for myofascial strain of the thoracolumbar spine with 
degenerative changes have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237, 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  Then the Board will render a decision.

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in May 2009, the Board remanded the issue 
currently on appeal.  The Board instructed the AOJ to obtain 
outstanding VA records of treatment for the back and lower 
extremity disabilities and reports of all relevant diagnostic 
studies, schedule the Veteran for a VA examination to evaluate 
his service-connected myofascial strain of the thoracolumbar 
spine, and readjudicate the claim.  As further discussed below, 
the Veteran's outstanding VA treatment records and diagnostic 
study reports have been associated with the claims file, and he 
was provided a VA examination in November 2009.  The November 
2009 examination report and a March 2010 addendum are both of 
record.  Thereafter, the Veteran's claim was readjudicated in a 
July 2010 supplemental statement of the case (SSOC).  Thus, there 
is compliance with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting that where the 
remand orders of the Board are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance).  

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claim, 
and told that it was ultimately his responsibility to support the 
claim with appropriate evidence.  In addition, the May 2006 
letter and a subsequent May 2008 letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).

The Court has held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the 
Veteran's claim was granted, a disability rating and effective 
date assigned, in a September 2006 decision of the RO.  VA's duty 
to notify under 38 U.S.C.A. § 5103(a) is discharged.  See Sutton 
v. Nicholson, 20 Vet. App. 419 (2006).  Accordingly, the Board 
concludes that any error in failing to provide adequate pre-
adjudicative notice was harmless.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  His Social Security 
Administration records have also been associated with the file.  
The Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The Veteran was afforded a VA examination in August 2006.  In May 
2009, the Board remanded the issue on appeal for another 
examination.  The AOJ provided the Veteran with a new examination 
in November 2009.  A March 2010 addendum was subsequently 
provided by the VA examiner.  The Board has reviewed the November 
2009 examination report and March 2010 addendum and finds there 
to be compliance with the May 2009 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008) (holding that only substantial, and not 
strict compliance with the terms of a remand request is 
required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination more than substantially complied with 
the Board's remand order).  The Board also finds the November 
2009 examination report and March 2010 addendum to be 
comprehensive and sufficient in assessing the severity of the 
Veteran's disability.  It is noted that the examiner reviewed the 
Veteran's claims file prior to the examination, and provided a 
summary of his relevant medical history.  The opinion rendered by 
the examiner is supported by objective and clinical findings, and 
addresses the relevant rating criteria.  The Board, therefore, 
concludes that the November 2009 examination report and March 
2010 addendum are adequate upon which to base the decision in 
this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Initial Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board reviews the veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the veteran 
has timely appealed the rating initially assigned for the 
service-connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to compensate 
him for times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Veteran is service connected for myofascial strain of the 
thoracolumbar spine, as secondary to his service-connected 
chronic right ankle strain with degenerative joint disease.  He 
contends that his disability is more severe than reflected in his 
currently-assigned 20 percent evaluation.  

A review of the Veteran's VA treatment records reveals that the 
Veteran presented to physical therapy in August 2006 with left 
side mid and low back pain.  On testing, straight leg raise was 
positive bilaterally, slump was positive on the right, and 
quadrant test was positive bilaterally.  It was noted that the 
Veteran had limited trunk mobility and positive signs with neural 
tension tests.  

The Veteran was afforded a VA spine examination in August 2006.  
On physical examination, he was found to have asymmetry of the 
mid to lower back.  There was tenderness through the left 
thoracic and upper lumbar paraspinal muscles and spasm in the 
muscle in this area.  There was tenderness through the latissimus 
muscle.  Rotation was 45 degrees to the right with pain in the 
left side and left rotation was 40 degrees again with pain 
reported to the left side.  This was maintained with repetition.  
Forward flexion was supported to 45 degrees with increasing pain 
through the left side.  Lateral bending was 20 degrees to the 
left and 25 degrees to the right, with pulling through the left 
side.  Extension was 10 degrees with increasing pain at the left 
side.  Gait was antalgic with the cane held in the right hand 
with decreased weight bearing on the right lower extremity with 
short step length.  It was noted that pain radiated from the area 
of the thoracic to upper lumbar paraspinal muscles on the left 
and the latissimus muscle, but that the pain did not radiate to 
the extremities.  The Veteran was diagnosed with myofascial 
strain of the thoracic and lumbar paraspinal muscles on the left, 
latissimus muscle with muscle spasm and limitation in range of 
motion through the left upper extremity and spine.  This was 
attributed to his service-connected right ankle and foot 
condition, which had caused weakness in the right lower 
extremity.  The examiner thought that the Veteran's condition may 
not have stabilized since a fall down the stairs in May 2006 and 
recommended reexamination within a year.  

On evaluation in December 2006, it was noted that the Veteran had 
low back pain with some vague radicular symptoms.  Straight leg 
raise was positive on the right at 30 degrees and on the left at 
40 degrees.  X-rays of the lumbar spine demonstrated hypertrophic 
spurring at L4 and L5 and an otherwise normal lumbar spine.  In 
July 2007, the Veteran reported experiencing flare-ups of low 
back pain five or six times a year.  Sciatica was noted.  There 
were no associated weakness, numbness or sphincter issues.  
Straight leg raise was equivocally positive bilaterally.  X-rays 
of the lumbar spine dated in October 2007 demonstrated anterior 
spurring of the L4 and L5 with no change compared to 2006.  The 
lumbar spine was otherwise found to be normal.  In February 2008, 
it was noted that the Veteran had low back pain with possible 
radiculopathy likely due to degenerative joint disease or disc 
herniation.  

In March 2009, the Veteran presented with complaints of pain in 
the lumbar area after being involved in a motor vehicle accident 
two weeks prior.  X-rays of the lumbar spine demonstrated lower 
lumbar spondylosis.  In May 2009, the Veteran could bend forward 
within 14 inches of his toes.  There was a lipoma (L) in the 
lower paraspinal area but no paralumbar muscle tenderness or 
spasm.  Straight leg raise was negative to 90 degrees 
bilaterally.  A July 2009 MRI study of the lumbar spine resulted 
in the following impressions: (1) lumbar spinal canal stenosis at 
multiple levels, secondary to epidural lipomatosis; (2) lumbar 
foraminal narrowings secondary to hypertrophic facet arthropathy 
with no definite nerve root compromise; and (3) no evidence of a 
disc herniation.  The Veteran presented to physical therapy in 
August 2009 with complaints of constant pain in the left upper 
low back and intermittent sharp pain across the low back.  
Straight leg raise was negative.  The Veteran was found to have 
decreased sacral and lumbar mobility with increased muscle 
activity in the accompanying areas.  These symptoms were 
consistent with a physical therapy diagnosis of facet 
dysfunction, degenerative joint disease, muscular strain and core 
muscle weakness.  Physical therapy treatment note dated in 
October 2009 indicated increased tightness in the B erector 
spinae musculature with right lateral to L3-5.  

The Veteran was afforded another VA examination in November 2009.  
He reported having sporadic pain across the low back and halfway 
up the middle of the back, spasm, pain and cramping down both 
legs, and flares every other day.  No doctor had prescribed 
bedrest that year, nor had there been incapacitation; the last 
bedrest had been in 2006.  On physical examination, there was 
severe forward flexion as well as increased lumbar lordosis.  
There were significant difficulties in bending with ranges of 
motion.  Forward flexion was severely limited to 45 degrees, 
extension severely limited due to spine lordosis, left side 
bending limited to 20 degrees with right-sided pain, right side 
bending limited to 25 degrees with right sided pain, and twisting 
limited to 5 degrees bilaterally due to pain and stiffness.  
Spasm was noted on the right thoracic spine, with slight 
dextroscoliosis.  Seated straight leg raise was 90 degrees 
bilaterally, 30 degrees supine straight leg raise on the right, 
50 degrees supine straight leg raise on the left, both with pain 
in the back and down the legs.  

Following the examination, the examiner opined that the 
impression of myofascial strain of the thoracolumbar spine was 
persistent, recurrent and likely related to the Veteran's 
service-connected condition.  The impression of degenerative 
changes of the thoracic spine with scoliosis and degenerative 
findings with spurring was likely a combination of subclinical 
injury as a result of the 2006 fall, worsened with gait changes 
due to service-connected right ankle condition, and was likely 
due to the 2006 fall.  The impression of degenerative changes of 
the lumbar spine including facet arthropathy and multi-level end 
plate spurring and scoliosis was less likely due to the 2006 fall 
given that the mechanism of the injury and pain at the time of 
the fall was thoracic spine pain and chest pain.  The impression 
of spinal stenosis of the lumbar spine with epidural lipomatosis 
was less likely related to the 2006 injury, as the etiology of 
this condition was unknown and according to literature was likely 
due to steroid use or unknown medical causes, with no clear 
findings associated with a mechanical trauma.  The impression of 
vague radicular symptoms was less likely associated with the 2006 
injury, given that the Veteran's history reported vague peroneal 
nerve injury predating the fall and sciatic findings that were 
not clearly defined or substantiated in the current examination; 
any determination of the etiology and diagnosis of these findings 
would require mere speculation.  The examiner explained that 
there were no clear findings of any radicular symptoms.  The 
findings in the right foot were noted to be associated with 
severe degeneration of the right ankle; these findings were 
reported as peroneal neuropathy, which would not likely be 
related to a spine condition (which would be a peripheral nerve 
condition).  

In a subsequent March 2010 VA addendum, the examiner explained 
that on range of motion testing, repeated evaluations did not 
result in any changes in range of motion due to pain, fatigue, 
weakness or incoordination.  There was, however, spasm noted 
throughout the examination with scoliosis.  The ranges of motion, 
which remained consistent after repeated evaluations, were as 
follows: forward flexion to 45 degrees, extension severely 
limited at 5 degrees, side bending to 20 degrees to the left with 
right-sided back pain and 25 degrees to the right also with 
right-sided back pain, and twisting limited to 5 degrees 
bilaterally due to pain and stiffness.  

The Veteran's service-connected myofascial strain of the 
thoracolumbar spine is currently assigned a 20 percent rating 
under Diagnostic Code 5237.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  See 38 C.F.R. § 4.71a.  The criteria for the rating 
of spinal diseases and injuries provide that intervertebral disc 
syndrome is evaluated either under the General Rating Formula for 
Disease and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a.

The General Rating Formula for Diseases and Injuries of the Spine 
assigns a 20 percent rating for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  An evaluation of 40 percent is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  An 
evaluation of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 100 percent 
requires unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The notes to the revised rating criteria for both cervical spine 
and low back disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, bowel 
or bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 
Note (1). 

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Id. at Note (2); see also Plate 
V, 38 C.F.R. § 4.71a.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id. at Note (5).  

As a preliminary matter, to the extent the evidence of record 
shows the Veteran as also having a disability involving the 
lumbosacral spine, the Board notes that he is not service-
connected for this condition.  When it is not possible to 
separate the effects of a service-connected disability from a 
non-service-connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In order to establish a rating higher than 20 percent under the 
General Rating Formula for Diseases and Injuries of the Spine, 
the medical evidence in this case would need to show forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, as is 
required for a 40 percent evaluation; unfavorable ankylosis of 
the entire thoracolumbar spine, as is required for a 50 percent 
evaluation; or unfavorable ankylosis of the entire spine, as is 
required for a 100 percent evaluation.  38 C.F.R. § 4.71a.  In 
this regard, the Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint", citing Stedman's Medical 
Dictionary 87 (25th ed. 1990)).  The Board concludes that the 
criteria for a higher rating have not been met.  The range of 
motion findings discussed above, although severely limited, show 
forward flexion of the thoracolumbar spine to 45 degrees.  
Moreover, the Veteran's spine is not shown to be fixed or 
immobile.  As such, the Board finds that the Veteran has not met 
the criteria for an evaluation in excess of 20 percent under the 
General Rating Formula for Disease and Injuries of the Spine.

The Board is mindful that the Veteran has been shown to have 
symptoms of pain, tenderness and spasm.  However, the General 
Rating Formula for Disease and Injuries of the Spine is for 
application with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 4.71a.  
This implies that the factors for consideration under the holding 
in DeLuca, 8 Vet. App. 202, are accounted for in the rating 
assigned under the general rating formula.  In addition, even if 
the DeLuca factors were not contemplated in the current 
evaluation criteria, there is no credible objective evidence that 
such factors resulted in additional functional limitation to the 
extent that under these codes there would be forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine, for a higher rating.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Indeed, 
the range of motion findings at the November 2009 examination 
remained consistent after repeated evaluations.  See VA addendum, 
March 2010.  Accordingly, unless Diagnostic Code 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a rating in higher 
than 20 percent under Diagnostic Codes 5235 to 5243 is not 
warranted.  

Under the formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent evaluation is assigned 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 40 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
DC 5243.  For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).  

In this case, although the Veteran is shown to have a number of 
service-connected and nonservice-connected spine disabilities, 
including degenerative joint disease, lumbar spondylosis, spinal 
stenosis and lumbar foraminal narrowings, there is no evidence of 
any disc disorders.  Indeed, the July 2009 MRI of the lumbar 
spine was negative for a disc herniation.  Accordingly, a higher 
rating is not available under the formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
38 C.F.R. § 4.71a, DC 5243.  

The Board has also considered whether a separate or increased 
disability rating could be assigned under Diagnostic Code 5003 
for degenerative arthritis.  38 C.F.R. § 4.71a.  In certain 
circumstances, separate disability ratings may be assigned for 
distinct disabilities resulting from the same injury so long as 
the symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Here, the 
evidence demonstrated that the Veteran's service-connected 
disability is manifested by degenerative changes of the 
thoracolumbar spine.  However, Diagnostic Code 5003 does not 
provide for a rating greater than 20 percent and instead states 
that arthritis should be rate on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints affected, which in this case would be the General 
Rating Formula for Diseases and Injuries of the Spine.  As 
discussed above, the Board has already determined that a higher 
evaluation is not warranted under that rating criteria.  For 
these reasons, a higher rating is not available under Diagnostic 
Code 5003.  

The Board further notes that the rating schedule for evaluating 
disabilities of the spine provides that any associated objective 
neurological abnormalities are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1) (2010).  
Here, the Veteran has been noted as having possible 
radiculopathy, vague radicular symptoms and sciatica, and the 
evidence reflects positive findings for straight leg raise.  
However, the November 2009 examiner specifically stated that 
there were no clear findings of any radicular symptoms.  The 
record does not reflect any objective findings of neurologic 
complications such that a separate evaluation under a neurologic 
diagnostic code would be warranted.  Furthermore, to the extent 
the Veteran does in fact have vague radicular symptoms, the 
November 2009 examiner indicated that this was less likely 
related to his service-connected condition.  It was noted that 
although the Veteran did have peroneal neuropathy of the right 
foot, this was likely not related to a spine condition.  (Indeed, 
the record reflects that the Veteran's peroneal neuropathy of the 
right foot is already accounted for as part of his service-
connected right ankle disability.)  Therefore, a separate rating 
for chronic neurologic manifestations is not warranted.

The Board has considered the rule for staged ratings.  Fenderson, 
supra; Hart, supra. However, as the evidence does not show that 
the criteria for a rating in excess of 20 percent have been met 
at any time during the period on appeal, the Board concludes that 
staged ratings are inapplicable.

In view of the foregoing, the Board concludes that a rating in 
excess of 20 percent for myofascial strain of the thoracolumbar 
spine is not warranted.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Finally, the Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's service-connected 
myofascial strain of the thoracolumbar spine is not inadequate.  
His complained-of symptoms are those contemplated by the rating 
criteria.  There are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It does 
not appear that the appellant has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disability that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular evaluations for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for 
myofascial strain of the thoracolumbar spine with degenerative 
changes is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


